Citation Nr: 0823206	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
lateral instability of the left knee, currently rated 10 
percent disabling.

2.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the left knee, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to September 
1974.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
degenerative joint disease of the left knee and assigned an 
evaluation of 10 percent.  The veteran attended a hearing in 
September 2005.  The Board remanded the claim for a higher 
initial evaluation in January 2007.  In December 2007, the 
veteran was granted a separate rating for lateral instability 
of the left knee and assigned an evaluation of 10 percent.  
As the lateral instability evaluation stems from the 
veteran's original appeal, it is also on appeal at this time.

The veteran was originally service-connected for degenerative 
joint disease under Diagnostic Code (DC) 5261, the code which 
rates limitation of motion.  The December 2007 rating sheet 
incorrectly states that the veteran's lateral instability is 
being rated under DC 5003, the code which rates arthritis, 
but the Board finds it is more appropriately rated under DC 
5257, which rates recurrent subluxation or lateral 
instability of the knee.  The Board will consider these and 
all other potentially applicable rating codes in rating both 
disorders.


FINDINGS OF FACT

1.  Lateral instability of the left knee is manifested by 
giving way of the left knee on long walks, pain, and 
stiffness, but not frequent giving way, ankylosis, or 
dislocated or removed semilunar cartilage.

2.  Degenerative joint disease of the left knee is manifested 
by limitation of flexion to 110 degrees, full extension, 
pain, and stiffness, but not frequent giving way, ankylosis, 
or dislocated or removed semilunar cartilage.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lateral instability of the left knee are not met.  38 
U.S.C.A. §§ 1101, 1131, 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008), 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 
5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee are not met.  38 
U.S.C.A. §§ 1101, 1131, 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008), 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision on the degenerative 
joint disease claim but prior to a decision on the lateral 
instability claim by way of a letter sent to the veteran in 
February 2007 that fully addressed all notice elements.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial degenerative 
joint disease decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but a December 2007 
rating decision and a December 2007 supplemental statement of 
the case actually granted a separate 10 percent rating after 
the notice was provided.

However, in this case, the notice requirement does not apply 
to the veteran's challenge of the initial rating for his knee 
disabilities. In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required, because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Also, 
because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held 
that a claim for an initial disability rating is distinct 
from a claim for increased rating, the notice requirements of 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) are not applicable to the claim. 

Also, the Board notes that the December 2007 rating sheet 
mistakenly listed the wrong diagnostic code for rating 
lateral instability, but that this was a harmless error as 
the December 2007 supplemental statement of the case provided 
the correct diagnostic code.

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated February 2007.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

The veteran's claim for increased initial evaluations arose 
from his disagreement with the initial evaluations following 
the grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under 
VCAA as to this claim.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded multiple VA medical examinations, the latest of 
which was in June 2007.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Appeal for Increased Evaluations
The veteran seeks an increased rating for his left knee 
disabilities.  He experiences trouble getting up and down 
stairs, with bending and unbending when getting in and out of 
bed, and he is unable to rise from a squatting position.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

The evidence in this claim spans several years.  A June 2002 
magnetic resonance imaging (MRI) report showed normal 
menisci, a small subchondral cyst, no significant articular 
cartilage erosion or thinning, degenerative changes in the 
patellofemoral compartment, and only a small amount of joint 
fluid.

The veteran attended a VA examination in July 2003.  He 
complained of generalized stiffness early in the morning.  He 
also described problems with stairs, squatting, and changing 
from a seated to a standing position.  The veteran also 
reported increased pain with activity, but no swelling.  No 
dislocation, subluxation, or inflammatory arthritis was 
noted.  Range of motion of the knee was extension to 0 
degrees and flexion to 110 degrees.  After repetition of 
motion, extension was to 10 degrees.  There was no laxity of 
the ligament, no stress abnormality, no edema, no infusion, 
and no instability.  There was tenderness, fine crepitus, and 
a catching action at 30 degrees.

In September 2005, the veteran was seen by a private 
provider.  Range of motion was good with no locking or 
catching and no ligamentous laxity.  Crepitus was noted.  
Radiologic examination showed moderate osteoarthritis.

Also in September 2005, the veteran attended a hearing.  The 
veteran reported aching, burning, and trouble standing from a 
seated position.  His knee locked and gave way beneath him 
after long walks, such as on a trail.  It did not feel loose 
though.  He has trouble going down stairs, notices some 
puffiness, and has a lot of morning stiffness.  He has 
difficulty standing on his heels and toes.  The veteran 
reported pain on fully bending the knee.

The veteran attended another VA examination in June 2007.  He 
complained of pain that was a constant dull ache and 
stiffness, and said that flare-ups were caused by overuse, 
standing, walking, and weather changes.  Range of motion was 
flexion to 110 degrees with full extension.  There was no 
additional limitation of motion with repetition.  The left 
knee was stable.  McMurray's test on the left knee was 
negative.  Radiologic examination showed degenerative 
skeletal changes.

1.  Lateral Instability
Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  38 
C.F.R. § 4.71a, DC 5257.  The schedule of ratings does not 
define "slight," "moderate," and "severe."  Rather than 
applying a mechanical formula to make a determination, the 
Board evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).

The Board finds that the veteran is not entitled to a higher 
evaluation for lateral instability.  His most recent VA 
examination in June 2007 found that the knee was stable.  
There was also no instability at the July 2003 VA 
examination.  Although he reported at his hearing that his 
knee locks and gives way beneath him after long walks, such 
as on a trail, the Board finds that this is only slight 
instability, as it only occurs when he is on long walks, 
which he reports taking only infrequently.

The Board has considered whether a more favorable result is 
available under any other diagnostic code.  There is no 
evidence of ankylosis, so as to warrant a rating under DC 
5256.  There is no evidence that the veteran has any 
dislocated semilunar cartilage so as to warrant an additional 
rating under either DC 5258 or DC 5259.  In fact, the June 
2002 examination showed normal menisci.  He already receives 
a separate rating for degenerative arthritis under DC 5261, 
which is discussed below.  As the veteran has already been 
assigned a compensable rating for loss of range of motion, he 
is not entitled to an additional rating under DC 5003 for any 
arthritis he may experience.

Proper application of the applicable diagnostic codes shows 
the veteran is entitled to a 10 percent rating for his 
lateral instability of the left knee, but no higher. The 
preponderance of the evidence is against the veteran's appeal 
for a rating in excess of 10 percent for lateral instability 
of the left knee.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for a rating in excess of 10 percent 
cannot be granted.

2.  Degenerative Joint Disease
Arthritis is rated under Diagnostic Code (DC) 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, DC 5003.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.

The veteran does not qualify for a higher rating under DC 
5260 or DC 5261.  Flexion at both the July 2003 and June 2007 
VA examinations was to 110 degrees.  Extension was to 10 
degrees on repetition in July 2003 and was full in June 2007.  
Thus, a higher rating is not warranted at this time.

The Board has considered whether a more favorable result is 
available under any other diagnostic code.  There is no 
evidence of ankylosis, so as to warrant a rating under DC 
5256.  There is no evidence that the veteran has any 
dislocated semilunar cartilage so as to warrant an additional 
rating under either DC 5258 or DC 5259.  As noted, the June 
2002 examination showed normal menisci.  He already receives 
a separate rating for lateral instability under DC 5257, 
which is discussed above.  As the range of motion limitations 
do not approximate that for a 10 percent rating under 
diagnostic codes 5260 or 5261, it is clear that the current 
10 percent rating compensates the veteran for his functional 
impairment including painful motion, weakness and 
fatigability.   

Proper application of the applicable diagnostic codes shows 
the veteran is entitled to a 10 percent rating for 
degenerative joint disease of the left knee, but no higher. 
The preponderance of the evidence is against the veteran's 
appeal for a rating in excess of 10 percent for degenerative 
joint disease of the left knee.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 10 percent cannot be granted.




ORDER

The appeal for an initial evaluation in excess of 10 percent 
for lateral instability of the left knee is denied.

The appeal for an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


